Citation Nr: 9907257	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for impairment of the right knee.

2.  Entitlement to a disability rating in excess of 
30 percent for impairment of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from November 1964 to November 
1968.  These matters come to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO increased the disability rating for the right 
knee impairment from 10 to 20 percent.  In a January 1998 
rating decision the RO denied entitlement to a disability 
rating in excess of 30 percent for the right foot impairment.  
The veteran has perfected appeals of those decisions.  

In a January 1998 rating decision, the RO increased the 
disability rating for the right knee impairment from 20 to 
30 percent.  The veteran contends that he is entitled to at 
least a 40 percent rating for the right knee disability.  The 
Board finds, therefore, that the issue of entitlement to a 
disability rating in excess of 30 percent remains in 
contention.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
claim remains in controversy if less than the maximum benefit 
is awarded).  The issue of entitlement to a disability rating 
in excess of 30 percent for the right knee impairment will be 
addressed in the remand portion of this decision.

Subsequent to the certification of the veteran's appeals to 
the Board, he submitted additional medical evidence in 
support of his appeals.  Although the veteran did not waive 
initial consideration of this evidence by the RO, the Board 
has reviewed the evidence and determined that it is not 
pertinent to the issue of a higher disability rating for the 
right foot impairment, and that remand of that issue to the 
RO for review of the additional evidence in the first 
instance is not required.  38 C.F.R. § 20.1304.

In a May 1997 rating decision the RO denied entitlement to 
service connection for a skin disorder and prostate cancer, 
which the veteran claimed based on exposure to Agent Orange.  
In July 1997 he submitted a notice of disagreement with the 
May 1997 decision, and in July 1997 he was provided a 
statement of the case pertaining to that issue.  38 U.S.C.A. 
§ 7105(a).  

The veteran did not, however, submit a substantive appeal 
following the July 1997 statement of the case, and in a 
September 1997 statement, his representative stated that the 
veteran's appeal of the denials of service connection for a 
skin disorder and prostate cancer was withdrawn.  The Board 
has determined, therefore, that the issues of entitlement to 
service connection for a skin disorder and prostate cancer 
are not within its jurisdiction.  See Hamilton v. Brown, 39 
F.3d 1574 (Fed. Cir. 1994) (an appeal ceases to be valid if 
withdrawn); 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The right foot impairment is manifested by fusion of the 
interphalangeal joint of the right great toe and complaints 
of pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the right foot impairment are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.350(a)(2), 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records show that in March 1980 the veteran 
complained of pain in the right great toe since breaking the 
toe while in service.  His complaints were assessed as 
degenerative arthritis, for which he underwent arthrodesis 
with screw fixation of the interphalangeal (IP) joint of the 
right hallux (great toe) in July 1980.  


Although his service medical records made no reference to an 
in-service fracture of the right great toe, the veteran's 
report of the injury was found to be credible, and service 
connection for status post traumatic arthritis of the right 
great toe with arthrodeses of the IP joint was granted in 
January 1981 and a noncompensable rating was assigned.

The report of a September 1981 VA examination shows that the 
veteran demonstrated walking with a slight limp due to pain 
in the toe, and that he had difficulty rising on his toes on 
the right foot.  Examination also revealed diminished 
sensation over the great toe and the distal portion of the 
right foot.  In a November 1981 rating decision the 
disability rating for the right foot impairment was increased 
from zero to 10 percent.

A January 1983 VA treatment record indicates that the veteran 
had received extensive treatment over the previous three 
years for chronic pain in the right hallux, including fusion 
of the IP joint; injections of local anesthetic, steroids, 
and sclerosing agents; physical therapy; surgery for an 
entrapped nerve; biofeedback; and use of a transcutaneous 
electrical nerve stimulator (TENS) unit.  The examiner noted 
that none of the treatment modalities had relieved the 
veteran's subjective complaints of pain.  Based on the 
available evidence, in a July 1983 decision the Board 
increased the disability rating for the right foot impairment 
from 10 to 20 percent.

VA treatment records show that after 1983 the veteran 
continued to receive extensive treatment for his complaints 
of pain in the right great toe, including medication, 
additional injections, physical therapy, orthotics, and 
numerous surgical procedures, none of which had been 
successful in alleviating his complaints of pain.  In a July 
1993 rating decision the Board found that the right foot 
impairment was severe, and increased the disability rating 
from 20 to 30 percent.  

The Board's decision was based on the evidence documenting 
the numerous surgical procedures that had been performed, 
without success; the veteran's continuing complaints of 
chronic pain; and the possibility of amputation of the right 
hallux, as proposed by the veteran's physician.

The VA treatment records dated subsequent to the Board's July 
1993 decision pertain primarily to the treatment received for 
the right knee impairment, as well as nonservice-connected 
disabilities, and provide no information that is relevant to 
the evaluation of the right foot impairment.  The veteran was 
provided a VA podiatry examination in October 1997, the 
report of which shows that he reported receiving cortisone 
shots in the right great toe every two or three years.  The 
examiner, who also conducted the veteran's most recent 
podiatry examination in October 1991, noted that the 
evaluation of the right great toe disability was unchanged 
from the previous examination.

Examination of the right foot in October 1997 revealed loss 
of motion at the IP joint due to fusion and normal range of 
motion at the first metatarso-phalangeal, mid-tarsal, and 
subtalar joints, with no pain or crepitus with the range of 
motion of the joints.  The examiner stated that the fusion of 
the IP joint did not interfere with the dorsiflexion of the 
right great toe or the movement of the mid-tarsal or subtalar 
joints with ambulation.  An X-ray study revealed fusion of 
the IP joint of the right great toe and a small heel spur on 
the right calcaneus, which was described as asymptomatic, and 
no other abnormalities.

Criteria 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  With actual loss of use of the 
foot, the disability is to be rated at 40 percent.  38 C.F.R. 
§ 4.71a.

Loss of use of the foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  

The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.71a, 
Diagnostic Code 5167.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records and the report of an August 1997 VA examination.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board has reviewed the evidence of record and finds that 
entitlement to a disability rating in excess of 30 percent 
for the right foot impairment is not warranted.  The evidence 
shows that the right foot impairment is manifested by 
complaints of pain and fusion of the IP joint of the right 
great toe, with no limitation of motion, including limitation 
of motion due to pain, of the remaining joints of the foot 
and no affect on ambulation.

The veteran's right foot impairment is evaluated in 
accordance with Diagnostic Code 5284 as the residual of a 
foot injury.  The 30 percent rating currently assigned is the 
maximum schedular rating available for the residuals of a 
foot injury, or any other unilateral foot impairment shown in 
the Rating Schedule, in the absence of loss of use of the 
foot.  38 C.F.R. § 4.71a.  The examiner in October 1997 found 
that the right foot impairment did not affect any joints of 
the foot except for the IP joint of the great toe, and that 
the impairment did not affect the function of ambulation.  
Because the disability does not affect the functions of 
balance and propulsion, the manifestations of the right foot 
impairment do not constitute loss of use of the foot.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The criteria for evaluating the residuals of foot 
injuries pursuant to Diagnostic Code 5284, which are phrased 
in terms of moderate, moderately severe, and severe 
disability, provide for the evaluation of all of the 
functional limitations included in 38 C.F.R. §§ 4.40 and 
4.45.  

According to the Board's decision in which the 30 percent 
rating was granted, the rating was based primarily on the 
veteran's complaints of chronic pain.  The Board notes that 
in accordance with Diagnostic Code 5171, amputation of the 
great toe, which was apparently considered as a treatment 
method at one point in time, warrants only a 10 percent 
rating if there is no metatarsal involvement.  In light of 
the absence of any other significant functional limitation of 
the right foot, the Board finds that the functional 
limitations imposed by the chronic pain are appropriately 
compensated by the 30 percent rating that is currently 
assigned.

There is no question regarding which of two evaluations would 
more properly classify the severity of the right foot 
impairment.  38 C.F.R. § 4.7.  For these reasons the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 30 percent for the right foot impairment.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the right foot impairment is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The medical evidence shows that as a result of the numerous 
surgical procedures performed on the veteran's right great 
toe, he developed osteoarthritis in the right knee.  The 
report of a July 1992 VA orthopedic examination shows that 
the examination revealed range of motion of zero to 
125 degrees, patellofemoral crepitus, pain on pressure over 
the patellofemoral joint, no instability, no effusion, and no 
quadriceps atrophy.  An X-ray study of the right knee 
revealed minor arthritic changes.  The complaints and 
clinical findings were assessed as chondromalacia of the 
patella.  

In an August 1992 rating decision the RO granted service 
connection for traumatic arthritis of the right knee, 
secondary to traumatic arthritis of the right great toe.  The 
disorder was rated as 10 percent disabling under Diagnostic 
Code 5257 for other disorders of the knee, recurrent 
subluxation or lateral instability.


The veteran has complained of debilitating pain and 
instability of the right knee of several years in duration.  
X-ray studies in October 1994 and October 1995 revealed 
moderate osteophyte formation involving the patella, with 
preservation of the interarticular spaces, and a magnetic 
resonance image (MRI) in December 1994 showed a suspected 
tear of the posterior horn of the medial meniscus.  

Examination in September 1995 revealed 1+ laxity with lateral 
instability of the knee, 2+ crepitance, range of motion from 
zero to 130 degrees, and pain with motion.  The examiner at 
that time provided a diagnosis of traumatic degenerative 
osteoarthritis of the right knee with limitation of motion 
and lateral instability.  In a November 1995 rating decision 
the rating was increased from 10 to 20 percent, which the 
veteran appealed.

Private treatment records show that in November 1995 the 
veteran underwent an arthroscopy and chondroplasty of the 
right knee, which revealed a normal medial meniscus with no 
evidence of tears or subluxation, chondromalacia of the 
lateral tibial plateau, and no other abnormalities.  As the 
result of physical therapy following the arthroscopy, the 
physical therapist reported that he had achieved normal range 
of motion and strength in the knee.  Examination in March 
1996 revealed no swelling or deformity, excellent range of 
motion, mild crepitus, minimal tenderness, and no 
instability.

An examination in April 1996 revealed tenderness at the 
insertion of the quadriceps tendon into the patella and an 
osteophyte on the superior patella, which were assessed as 
chronic jumpers knee.  An examination in October 1996 
revealed no ligamentous laxity or subluxation of the knee, 
range of motion of zero to 126 degrees, a bone protuberance 
on the superior lateral pole of the patella, and well-
localized tenderness and a small defect of the distal 
quadriceps tendon.  As the result of the examination and an 
X-ray study, the examiner provided a diagnosis of jumpers 
knee (tendonitis of the quadriceps tendon).  

In conjunction with an August 1997 VA examination, the 
veteran reported that his right knee "gave way" three or 
four times a week.  Examination revealed range of motion of -
5 to 120 degrees, crepitus, laxity of 3+ with marked lateral 
instability, and pain with motion.  

An X-ray study revealed spurring involving the quadriceps 
insertion on the patella and minimal osteoarthritic changes.  
The examiner provided a diagnosis of traumatic arthritis 
involving the right knee with dish involvement of the 
patella, associated with chronic tendonitis of the quadriceps 
tendon.

VA treatment records show that in December 1997 the veteran 
underwent the surgical repair of the right quadriceps tendon, 
for which a temporary total disability rating was assigned 
pursuant to 38 C.F.R. § 4.30.  He received extensive physical 
therapy following the surgery, on completion of which he was 
shown to have range of motion from zero to 120 degrees, 
strength of 4/5 in the hamstring muscle, an altered gait, 
moderate knee joint effusion, and a mass in the quadriceps 
ligament.

As previously stated, in a January 1998 rating decision the 
RO increased the disability rating for the right knee 
impairment from 20 to 30 percent under Diagnostic Code 5257, 
which is the maximum schedular rating available under that 
diagnostic code.  According to the Rating Schedule, traumatic 
arthritis is to be rated as degenerative arthritis, which is 
evaluated based on the limitation of motion of the joint.  
38 C.F.R. § 5003, 5010.  The veteran's representative 
contends that the veteran is entitled to a separate 
disability rating for the limitation of motion of the right 
knee, including any limitation of motion due to pain.  
VAOPGCPREC 9-98 (O.G.C. Prec. 9-98). 

The temporary total disability rating was effective from 
December 18, 1997 to April 1, 1998, at which time the 30 
percent rating was re-instated.  The veteran has not, 
however, been provided a VA orthopedic examination following 
termination of the temporary total disability rating in order 
to assess the current severity of the right knee disability.  
38 C.F.R. § 4.30.

Subsequent to the certification of his appeal to the Board, 
the veteran submitted medical evidence that is relevant to 
the issue of a higher disability rating for the right knee 
impairment.  He has not waived consideration of the evidence 
by the RO in the first instance, nor has he been provided a 
supplemental statement of the case that includes that 
evidence.  See Austin v. Brown, 6 Vet. App. 547 (1994); 
38 C.F.R. § 20.1304.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
inpatient and outpatient, VA and non-VA, 
who treated the veteran for a right knee 
disorder since October 1998.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be afforded a VA 
orthopedic examination by an appropriate 
specialist to determine the nature and 
extent of severity of his right knee 
disability.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and a separate copy of this 
remand should be made available to and be 
reviewed by the examiner and the 
examination report must be annotated in 
this regard.  

The examination should include any 
diagnostic tests or studies, including X-
ray studies, that are deemed necessary 
for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the right knee 
and provide a diagnosis of any pathology 
found.  In examining the right knee the 
examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitus, or locking.  

The examiner should also describe any 
functional loss pertaining to the right 
knee, including the inability to perform 
normal working movements of the joint 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
right knee pathology.  



The examiner should address the criteria 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
evaluation of the right knee, and provide 
the complete rationale for all opinions 
given.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are responsive to and in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to a 
disability rating in excess of 30 percent 
for the right knee impairment by applying 
all relevant diagnostic code(s).  In 
determining the appropriate rating, the 
RO should review all of the pertinent 
evidence and consider whether separate 
ratings for instability and limited 
motion are warranted in accordance with 
VAOPGCPREC 9-98.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The veteran need take 
no action until he is notified.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

- 15 -


- 1 -


